Citation Nr: 0802567	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-21 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sleep apnea.

2.  Whether new and material evidence has been received to 
reopen a claim for a psychiatric disorder, to include 
depression and a personality disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased evaluation for right torn 
Achilles tendon, to include residual effects of chronic 
tendonitis and mild right ankle paresis, with scar, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied increased evaluations 
for the veteran's right torn Achilles tendon and 
pseudofolliculitis barbae, and held that new and material 
evidence had not been received to reopen claims for service 
connection for sleep apnea and a personality disorder to 
include depression.  

A May 2004 rating decision reopened a claim for service 
connection for hypertension and denied it on the merits.  The 
corresponding issue before the Board is whether new and 
material evidence has been received to reopen this claim, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).

The veteran contends that his service-connected right 
Achilles tendon disability renders him unemployable by 
precluding work as a long-haul truck driver, carpenter or 
roofer.  The Board finds that this testimony reasonably 
implies a claim for a total disability evaluation based on 
individual unemployability (TDIU).  See Robinette v. Brown, 8 
Vet. App. 69 (1995); Akles v. Derwinski, 1 Vet. App. 118 
(1991).  VA is obligated to consider all issues reasonably 
raised by the evidence of record.  The Board refers the issue 
of entitlement to a TDIU to the RO for necessary development 
and adjudication.

The issue of entitlement to service connection for a 
psychiatric disability, to include depression and a 
personality disorder, is addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1999 rating decision reopened a claim for 
service connection for sleep apnea and denied it on the 
merits.  

2.  Evidence added to the record since the August 1999 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for sleep 
apnea and does not raise a reasonable possibility of 
substantiating the claim.

3.  An August 1999 rating decision denied service connection 
for depression.  

4.  Evidence added to the record since the August 1999 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim for service connection for depression, 
and does raise a reasonable possibility of substantiating the 
claim.

5.  An August 1999 rating decision reopened a claim for 
service connection for hypertension and denied it on the 
merits.  

6.  Evidence added to the record since the August 1999 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim for service connection for 
hypertension, and does raise a reasonable possibility of 
substantiating the claim.

7.  The competent medical evidence demonstrates that it is at 
least as likely as not that the veteran incurred hypertension 
during active duty.  

8.  The veteran's right torn Achilles tendon does not result 
in a moderately severe foot injury or marked limitation of 
ankle motion.

9.  During a September 2007 hearing before the undersigned 
Veterans Law Judge, the veteran withdrew his claim for an 
increased evaluation for pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  The evidence received since the August 1999 rating 
decision denying service connection for sleep apnea is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  The evidence received subsequent to the August 1999 
rating decision denying service connection for depression is 
new and material, and the requirements to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression and a personality disorder, have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  Evidence received subsequent to the August 1999 rating 
decision denying service connection for hypertension is new 
and material, and the requirements to reopen the claim for 
service connection for hypertension have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

4.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
evaluation for right torn Achilles tendon, to include 
residual effects of chronic tendonitis and mild right ankle 
paresis, with scar, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2007).

6.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to an 
increased evaluation for pseudofolliculitis barbae have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the veteran's application to reopen claims 
for service connection for a psychiatric disorder, to include 
depression and a personality disorder, and service connection 
for hypertension, the Board is reopening the claims and 
remanding and granting them, respectively.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

With respect to the remaining claims, the duty to notify was 
not satisfied prior to the initial unfavorable decision on 
the claim by the AOJ.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on February 1, 2007 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case (SSOC) issued on April 11, 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the February 2007 
notice addressed the rating criteria and effective date 
provisions that are pertinent to the appellant's claim, prior 
to the April 2007 SSOC.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran on February 1, 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records.  He was provided an opportunity to set forth his 
contentions during an August 2004 hearing at the RO and a 
September 2007 hearing before the undersigned Veterans Law 
Judge.  He was afforded VA medical examinations in July 2003 
and March 2007 with respect to his right Achilles tendon.  VA 
is not obligated to provide him a medical examination with 
respect to his sleep apnea since he has not presented new and 
material evidence to reopen that claim.  38 U.S.C.A. 
§ 5103A(f).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and material evidence 

In general, a final rating decision is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105 
(West 2002).  In order to reopen such a claim, the appellant 
must present or secure new and material evidence with respect 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.

Turning to the veteran's sleep apnea claim, the August 1999 
rating decision denied service connection for this condition.  
The rating decision noted that there was no evidence linking 
the veteran's sleep apnea, first diagnosed after service, to 
his reported symptoms in service.  Along with a December 1999 
notice of disagreement (NOD), the veteran submitted a 
December 1999 private medical statement from M.E.P., MD.  The 
RO addressed this evidence in a February 2000 statement of 
the case.  Thereafter, the veteran failed to submit a 
substantive appeal and the August 1999 rating decision became 
final.  

Evidence of record reviewed by the RO consisted of the 
service medical records, which were negative for sleep apnea; 
the veteran's service personnel records, which were negative 
for Article 15s for sleeping on guard duty; VA medical 
records dated from 1984 to 1999 showing treatment for sleep 
apnea beginning in 1992; and a statement from a fellow 
veteran who served with the appellant and said that the 
appellant often fell asleep while on duty or getting ready 
for duty.  The private medical statement from Dr. M.E.P. 
relates that while the diagnosis of sleep apnea syndrome was 
not available in the late 1970's, the veteran's symptoms such 
as excess somulence (sic), inappropriately falling asleep and 
severe snoring were consistent with sleep apnea syndrome or a 
sleeping disorder.  As the veteran did not have any problems 
prior to service, his sleep apnea was related to service.  

Evidence submitted since the August 1999 rating decision (and 
the February 2000 SOC) includes a May 2003 decision by the 
Social Security Administration (SSA) that the veteran was 
disabled as of June 1997.  The primary diagnosis was sleep-
related breathing disorders and the secondary diagnosis was 
obesity.  The SSA decision was accompanied by VA and private 
medical records.  

Also subsequently associated with the claims file are VA 
outpatient treatment records dated between 1991 and 2004.  
These records show treatment for sleep apnea but do not 
relate it to the veteran's service.  In July 2002, the 
veteran was noted to have a 15-year history of sleep apnea, 
which the Board notes places its onset after the veteran's 
active duty.  

Other evidence includes private medical records and reports 
dated in 1999 and 2000 that show treatment for sleep apnea 
but do not relate it to the veteran's service.  During his 
hearings, the veteran again testified that he suffered from 
sleep apnea during active duty.  

The Board finds that the veteran has not submitted new and 
material evidence to reopen his claim for service connection.  
When considered with previous evidence of record which is 
negative for sleep apnea during active duty, the additional 
evidence simply fails to relate to an unestablished fact 
(whether the veteran's current sleep apnea is related to his 
service) necessary to substantiate the veteran's claim.  The 
additional records do not show that the veteran had sleep 
apnea during active duty or link post-service sleep apnea to 
active duty.  These records would not raise a reasonable 
possibility of substantiating the veteran's claim.  The newly 
submitted evidence is not material within the meaning of 
38 C.F.R. § 3.156(a) and the claim is not reopened.

The Board observes that the additional assertions by the 
veteran linking his sleep apnea to service are, overall, 
redundant of his prior contentions and do not constitute new 
and material evidence.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108 (West 2002).  Just as the Board must point to a medical 
basis other than its own unsubstantiated opinion (Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)), the veteran cannot 
meet his initial burden by relying upon his own opinions as 
to medical matters.  Nor can the veteran meet the 'new and 
material evidence' burden of 38 U.S.C.A. § 5108 by relying 
upon such 'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 
(1993), citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against the 
application to reopen the claim for service connection for 
sleep apnea, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Turning to the veteran's psychiatric disorder claim, the 
August 1999 rating decision denied service connection for 
depression.  The rating decision noted that there was no 
evidence that the veteran currently suffered from depression.  
Evidence of record at that time consisted of the service 
medical records, which showed that the veteran complained of 
depression or excessive worry during service but are negative 
for a diagnosis of depression, and VA post-service medical 
records, which include a 1984 diagnosis of situational 
depression.  There was no diagnosis of a chronic depressive 
disorder of record.

Evidence submitted since the August 1999 rating decision 
includes VA treatment records showing depression.  For 
example, VA outpatient treatment records dated in 2002 
provide a diagnosis of depression.  An undated private 
medical report received in August 2004 provides that the 
veteran has a diagnosis of depression.  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for a psychiatric disorder, to include depression and a 
personality disorder.  When considered with previous evidence 
of record showing that the veteran complained of depression 
during active duty, the VA treatment records relate to an 
unestablished fact (whether the veteran has depression, 
incurred or aggravated by his service) necessary to 
substantiate the veteran's claim.  Thus, it does raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Turning to the veteran's hypertension claim, the August 1999 
rating decision denied service connection for this condition.  
The rating decision noted that hypertension was not diagnosed 
until 25 years after service and was not linked by competent 
medical evidence to service.  Along with a December 1999 NOD, 
the veteran submitted a December 1999 private medical 
statement from Dr. M.E.P.  The RO addressed this evidence in 
a February 2000 SOC.  In a May 2000 SSOC, the RO addressed 
the report of an April 2000 VA examination.  Thereafter, the 
veteran failed to submit a substantive appeal and the August 
1999 rating decision became final.  

Evidence reviewed by the RO during this appeal consisted of 
the service medical records, which showed that the veteran 
was diagnosed with hypertension of questionable etiology in 
March 1979 and sent for a work-up; and post-service VA 
records that diagnosed hypertension approximately 25 years 
after separation form service and did not link it to service.  
The December 1999 statement from Dr. M.E.P. relates that the 
veteran was diagnosed with hypertension while on active duty 
but not treated for it.  The veteran currently had severe 
hypertension that was related to his active duty.  The report 
of an April 2000 VA examination relates that the veteran did 
have hypertension but it was not likely related to the single 
isolated elevation of blood pressure during his active duty 
in October 1978.  

Evidence submitted since the August 1999 rating decision (and 
the February 2000 SOC and the May 2000 SSOC) includes a 
September 2003 opinion from Dr. M.E.P. that relates that the 
veteran gave him documentation of blood pressure readings 
during the veteran's service.  Based on these readings, the 
veteran did have hypertension during active duty and should 
be service-connected for it.  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for hypertension.  When considered with service medical 
records that show that the veteran was diagnosed with 
hypertension of questionable etiology in March 1979 and sent 
for a work-up, the September 2003 private opinion does relate 
to an unestablished fact (whether the veteran has 
hypertension, incurred or aggravated by his service) 
necessary to substantiate the veteran's claim.  Further, Dr. 
M.E.P.'s September 2003 medical opinion is not the same as 
his December 1999 opinion.  The September 2003 opinion is 
more probative, as it is based on a review of the veteran's 
service medical records.  Thus, it raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).



Service connection for hypertension   

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The competent medical evidence in this case show that it is 
at least as likely as not that the veteran incurred 
hypertension during active duty and therefore service 
connection is warranted.

The service medical records show that the veteran was 
diagnosed with hypertension of questionable etiology in March 
1979 and sent for a work-up.  

The Board is aware of the April 2000 VA opinion that the 
veteran did have hypertension but it was not likely related 
to the single isolated elevation of blood pressure during his 
active duty in October 1978.  This opinion does not appear to 
be based on an accurate review of the veteran's service 
medical records as it fails to consider the March 1979 
diagnosis of hypertension.  The opinion is therefore of 
limited credibility.

The Board finds that the VA opinion is at least balanced by 
the two positive opinions from Dr. M.E.P.  In addition to the 
December 1999 opinion based on the veteran's own history, Dr. 
M.E.P.'s September 2003 opinion includes a rationale that 
refers to correct clinical findings in the service medical 
records.  This fact is particularly important, as the 
reference makes for a convincing rationale.

In sum, the medical evidence demonstrates that it is at least 
as likely as not that the veteran incurred hypertension 
during active duty.  Granting the veteran the benefit of the 
doubt, the Board finds service connection is warranted.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased evaluation 

During his September 2007 hearing and during VA examinations, 
the veteran has contended that his right ankle is larger than 
his left ankle due to swelling.  The right ankle and foot 
disability interferes with physical activity and work.  After 
several hours of use, the right foot and ankle swell and 
become painful.  This reduces his range of motion.  The right 
ankle is also unstable.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report pain but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his service-
connected disability warrants an increased evaluation on any 
basis other than pain.  

The veteran's disability is evaluated as a foot injury under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  A moderate foot 
injury warrants a 10 percent evaluation, a moderately severe 
foot injury warrants a 20 percent evaluation, and a severe 
foot injury warrants a 30 percent evaluation.

Moderate limitation of the ankle warrants a 10 percent 
evaluation, while marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2007).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's right 
torn Achilles tendon, to include residual effects of chronic 
tendonitis and right ankle paresis, with scar.  

The report of a July 2003 VA examination provides that the 
veteran complained of a constant ache of the right ankle he 
rated as 6/10, that increased to 9/10 during the winter 
season.  The pain was associated with swelling of the 
Achilles tendon.  It was aggravated by exposure to cold 
weather, low topped shoes, walking greater than 40 yards, 
standing for more than one hour or walking up stairs or any 
incline.  The veteran said that he could not do any 
activities requiring running, jumping or a fast-paced walk 
due to increased pain.  

On physical examination, there was a 7 cm. well healed 
surgical scar of the posterior distal lower extremity that 
was smooth, nontender and non-adherent with no 
hypersensitivity.  There was no evidence of breakdown, 
depression, inflammation, edema or keloids.  There was no 
evidence of loss of motion of the ankle due to the scar.  

The entire right Achilles tendon was slightly thickened with 
extreme tenderness on palpation and manipulation.  There was 
full range of motion of the ankle with 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  The veteran had 
pain over the Achilles tendon before range of motion that 
markedly increased at 20 degrees dorsiflexion and did not 
improve after repetitive motion.  The right ankle strength 
was decreased to 4/5 compared to the left ankle at 5/5, due 
mainly to significant pain over the Achilles tendon.  There 
was no obvious deformity of either foot.  The veteran was 
unable to walk on the right heel or up on his right toes due 
to significant pain of the right Achilles tendon.  The 
pertinent diagnosis was 1) ruptured right Achilles tendon 
with post-operative surgical correction, there was no 
evidence of residual effects from the surgical scar; 2) 
chronic moderate right Achilles tendonitis secondary to 
service-connected injury; and 3) chronic mild paresis of the 
right ankle secondary to service-connected injury.

The report of a March 2007 VA examination provides that the 
examiner reviewed the veteran's claims file and medical 
records.  The veteran reported intermittent pain he rated as 
8-9/10 along the right Achilles tendon that increased with 
repetitive plantar flexion and was better with rest.  There 
was no weakness or stiffness associated with the pain.  He 
had swelling in the right ankle after walking one-half mile.  
There was some heat associated with the swelling but no 
redness, fatigability or lack of endurance.  He had no 
symptoms at rest or standing.  Walking more than one-half 
mile resulted in pain along the right Achilles tendon.  He 
currently took Tylenol twice a day which helped.  

The veteran had flare-ups two times a month during which the 
swelling became worse.  The flare-ups lasted 3 to 4 hours and 
were precipitated by prolonged driving and repetitive 
lifting.  He had no functional limitation during the flare-
ups but did have increased pain with walking.  He used an Ace 
wrap as needed during flare-ups.  

The veteran said that he had intermittent, throbbing pain 
along the right medial malleolus that was an 8/10.  The pain 
was better with elevation and rest and worse with repetitive 
plantar flexion of the foot.  There was no weakness or 
stiffness in the ankle.  He reported intermittent swelling 
and occasional giving way when climbing stairs.  He had no 
flare-ups of the ankle and denied episodes of dislocation or 
subluxation.  

On physical examination, the ankle had no joint edema, 
erythema or effusions.  Right ankle dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees (which the 
Board notes constitutes full range of motion), and was pain 
free on the initial attempt and 3 repetitive attempts.  Ankle 
eversion and inversion were pain free on the initial attempt 
and 3 repetitive attempts.  There was no excessive inversion 
or eversion.  There was no objective evidence of painful 
ankle range of motion.  The veteran reported point tenderness 
in the mid-Achilles tendon with deep palpation.  Weight 
bearing and weight bearing alignment of the right Achilles 
tendon was normal.  There was no pain with manipulation of 
the Achilles tendon.  Gait was normal.  There was no pain or 
additional loss of function on 3 repetitive attempts of the 
right ankle or all toes of the right foot.  Monofilament 
sensation was intact in all tested dermatomes of the right 
foot.  

The diagnosis was status-post torn right Achilles tendon with 
chronic tendonitis and mild right ankle paresis.  The 
examiner reported being unable to comment on any additional 
pain and loss of function during a flare-up since the veteran 
was not in a flare-up.  There was no additional pain or loss 
of function with three repetitive range of motion attempts.  
There was no evidence of arthritis in the right foot or right 
ankle.  

The foregoing evidence weighs against an evaluation in excess 
of 10 percent.  The fact that the veteran's range of motion 
is full when he is not having a flare-up is evidence that the 
condition does not warrant a 20 percent evaluation as a 
moderately severe foot injury under Diagnostic Code 5284.  
Similarly, the lack of weakness, stiffness, dislocation or 
subluxation is evidence that the condition is not moderately 
severe under Diagnostic Code 5284.  There is no evidence of 
right ankle ankylosis, and thus a 20 percent evaluation is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  
There is no evidence of marked limitation of motion of the 
right ankle, and thus a 20 percent evaluation is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
pertinent VA examination reports are negative for any 
findings with respect to the veteran's reported paresis, and 
thus no additional compensation is warranted on this basis.

The Board acknowledges the veteran's complaints of pain and 
swelling on flare-ups.  These complaints are credible and the 
Board does not doubt them.  Nevertheless, the Board finds 
that the effects of pain and swelling reasonably shown to be 
due to this disability are contemplated in the 10 percent 
rating already assigned to it.  There is no objective 
evidence that pain or swelling due to the veteran's right 
torn Achilles tendon or tendonitis cause functional loss 
greater than that contemplated by the current 10 percent 
evaluation under Diagnostic Code 5284, or result in marked 
limitation of motion of the right ankle under Diagnostic Code 
5271.  In fact, on VA examination there was no additional 
pain or loss of function with three repetitive range of 
motion attempts.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
supra.

The Board is aware that the veteran has a 7 cm. well healed 
surgical scar of the posterior distal lower extremity.  In 
general, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2007); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Id.  In this case, 
the July 2003 VA examination of the scar was negative for any 
pertinent findings or resulting functional impairment.  38 
C.F.R. § 4.118 (2007).  Thus, additional compensation for the 
scar is not warranted.

As the preponderance of the evidence is against an evaluation 
in excess of 10 percent for right torn Achilles tendon, to 
include residual effects of chronic tendonitis and mild right 
ankle paresis, with scar, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Withdrawn claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During the September 2007 hearing, the veteran withdrew his 
appeal to the Board concerning the issue of entitlement to an 
increased evaluation for pseudofolliculitis barbae.  

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issue of entitlement to an increased evaluation for 
pseudofolliculitis barbae.  Accordingly, it is therefore 
dismissed.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
sleep apnea is denied.

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder, to include 
depression and a personality disorder, is reopened; to this 
extent only, the appeal is granted. 

New and material evidence having been received, the claim for 
service connection for hypertension is reopened.

Service connection for hypertension is granted.  

An evaluation in excess of 10 percent for right torn Achilles 
tendon, to include residual effects of chronic tendonitis and 
mild right ankle paresis, with scar, is denied.

The issue on appeal of entitlement to an increased evaluation 
for pseudofolliculitis barbae is dismissed.


REMAND

As the preceding decision reopened the veteran's claim for 
service connection for a psychiatric disorder, to include 
depression and a personality disorder, additional development 
of the issue is required.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

As noted above, the veteran's service medical records show 
that he complained of depression or excessive worry during 
service.  In 1984, he received a VA diagnosis of situational 
depression.  VA outpatient treatment records dated in 2002 
provide a diagnosis of depression.  An undated private 
medical report received in August 2004 provides that the 
veteran has a diagnosis of depression.  

The foregoing evidence warrants additional development to 
determine whether the veteran's current depression is related 
to his complaints of depression during service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and 
etiology of any psychiatric disorder, 
to include depression.  The claims file 
must be made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file 
(including the veteran's service 
medical records), the medical history, 
the clinical evaluation, and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that any current 
depression is causally related to 
service, including the veteran's 
inservice reported depression.  

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Then, readjudicate the veteran's 
claim for service connection for a 
psychiatric disorder, to include 
depression and a personality disorder.  
If the benefit sought on appeal remains 
denied, provide the veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


